IN THE DISTRICT COURT OF APPEAL
                                       FIRST DISTRICT, STATE OF FLORIDA

SANDY V. ALSTON,                       NOT FINAL UNTIL TIME EXPIRES TO
                                       FILE MOTION FOR REHEARING AND
      Petitioner,                      DISPOSITION THEREOF IF FILED

v.                                     CASE NO. 1D17-2823

STATE OF FLORIDA,

     Respondent.
___________________________/

Opinion filed August 3, 2017.

Petition for Writ of Habeas Corpus -- Original Jurisdiction.

Sandy V. Alston, pro se, Petitioner.

Pamela Jo Bondi, Attorney General, Tallahassee, for Respondent.




PER CURIAM.

      DISMISSED. See Baker v. State, 878 So. 2d 1236 (Fla. 2004).

ROWE, MAKAR, and JAY, JJ., CONCUR.